UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-4138



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

           versus


EVERETT FRANCIS ROBINSON, a/k/a Six-Nine,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-
02-227)


Argued:   January 31, 2006                  Decided:   June 29, 2006


Before WILKINS, Chief Judge, and MICHAEL and TRAXLER, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Patryk Jerry Drescher, ROPES & GRAY, L.L.P., Washington,
D.C., for Appellant.     Paul M. Tiao, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee. ON BRIEF: Patricia E. Campbell, ROPES &
GRAY, L.L.P., Washington, D.C., for Appellant. Allen F. Loucks,
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Everett    Francis     Robinson       appeals    his    convictions      for

possession    of    cocaine    with   the     intent    to   distribute,   see    21

U.S.C.A. § 841(a)(1) (West 1999), and conspiracy to distribute

cocaine and cocaine base, see 21 U.S.C.A. § 846 (West 1999).                      He

asserts that (1) the district court violated his Sixth Amendment

Confrontation Clause rights, (2) there was insufficient evidence to

support his conviction for conspiracy, and (3) the district court

erred in failing to suppress statements he made to agents of the

Drug Enforcement Agency (DEA). We conclude that the district court

correctly decided the issues before it, and accordingly, we affirm.



                                        I.

        In July 2001, Detective Phil Joseph of the St. Mary’s County,

Maryland Sheriff’s Department received a telephone call from a

confidential       informant   who    claimed    that    cocaine    belonging     to

Robinson was hidden in a hallway ceiling of a local motel.                 Joseph

searched the ceiling and recovered 260 grams of cocaine and cocaine

base.

     Detective Joseph, pretending to be a maintenance man from the

motel named “Bobby,” then called Robinson to discuss the “stuff” he

found “in the motel near room 220.”             J.A. 916.      Robinson said that

“it might be [his],” id. at 917, and a series of telephone calls

followed between “Bobby” and Robinson relating to these items and


                                          2
a plan to meet. Rather than meet with “Bobby” personally, Robinson

arranged for one of his customers, Perry Brown, to act as the

middleman.     Based upon the narcotics seized at the motel and the

series of telephone calls between Robinson and “Bobby,” a state

arrest warrant for Robinson was issued.           Robinson was arrested and

released pending trial but failed to appear in court.            As a result,

a second state arrest warrant was issued.

     On April 12, 2002, Scott Morgan, a long-time customer of

Robinson’s who was working as an informant, called Robinson at the

request of state law enforcement to set up a meeting.                      When

Robinson arrived for the meeting, deputies attempted to arrest him.

Robinson fled in his vehicle, hitting one of the patrol cars as he

sped away, and a chase involving three police cars ensued.

     Robinson was eventually captured and arrested on the state

warrant.     Police   searched   the       area   surrounding   Robinson    and

recovered 461.5 grams of cocaine and 288 grams of cocaine base.

After being released on bail, Robinson telephoned Detective Joseph

and suggested that they meet the following day to discuss the case

against him.    Detective Joseph arrived for the meeting accompanied

by DEA agents, who arrested Robinson on federal narcotics charges.

     A jury found Robinson guilty on both counts of the indictment,

and the district court sentenced him to 264 months imprisonment.




                                       3
                                   II.

     Robinson first claims that his Sixth Amendment Confrontation

Clause rights were violated when the district court refused to

compel the Government to produce unredacted copies of Morgan’s

informant contact sheets and to disclose the identity of the

confidential informant.       We conclude that even if the district

court erred    in   these   respects,    the   errors   did   not    prejudice

Robinson.    See Delaware v. Van Arsdall, 475 U.S. 673, 684 (1986)

(holding that a Confrontation Clause violation may be reviewed for

harmlessness).

     The Constitution guarantees the right of a criminal defendant

“to be confronted with the witnesses against him.”              U.S. Const.

amend. VI.    “The main and essential purpose of confrontation is to

secure for the [defendant] the opportunity of cross-examination.”

Davis v. Alaska, 415 U.S. 308, 315-16 (1974) (emphasis & internal

quotation marks omitted).        Indeed, “[c]ross-examination is the

principal means by which the believability of a witness and the

truth of his testimony are tested.”       Id. at 316.    Nevertheless, the

district court retains “wide latitude ... to impose reasonable

limits on ... cross-examination based on concerns about, among

other things, harassment, prejudice, confusion of the issues, the

witness’ safety, or interrogation that is repetitive or only

marginally relevant.”       Van Arsdall, 475 U.S. at 679.           With these

principles in mind, we review Robinson’s particular claims.


                                    4
                                      A.

     At trial, Morgan testified that he made controlled narcotics

purchases from Robinson, provided information to law enforcement,

and received compensation for his assistance. Using informant

contact sheets from which certain information had been redacted,

Robinson cross-examined Morgan extensively regarding the latter’s

activities as a confidential informant, including when he began

providing   information   and   the       number   of   times     he   was   paid.

Although the cross-examination was hampered somewhat by Morgan’s

claimed inability to recall particular transactions without knowing

the name of the target--information that had been redacted from the

contact   sheets--the   redacted      contact      sheets   did    not   prevent

Robinson from obtaining testimony from Morgan about the dates of

his work as an informant. In fact, Robinson demonstrated that

Morgan’s testimony about dates was inconsistent.

     The district court refused to order the Government to provide

unredacted contact sheets on the basis that redaction of target

names and transaction locations was necessary to protect the

integrity of ongoing investigations and to ensure the safety of

those involved in them.    Even if this ruling was error, the error

was harmless.   Morgan accepted the accuracy of the information in

the contact sheets, obviating the need to use the names of the

targets in order to prove that Morgan was repeatedly paid for

information.


                                      5
                                B.

     Robinson also argues that the district court erred in allowing

Detective Joseph to testify that he searched the motel hallway

ceiling in response to a tip from a confidential informant.1     He

maintains that the informant’s statement was testimonial, and thus

inadmissible unless the informant was unavailable to testify and

Robinson had a prior opportunity to cross-examine the informant.

See Crawford v. Washington, 541 U.S. 36, 59 (2004).         Because

Robinson did not object to Detective Joseph’s testimony regarding

the tip, we review for plain error.2    See Fed. R. Crim. P. 52(b);

United States v. Olano, 507 U.S. 725, 731-32 (1993).   To establish

plain error, Robinson must show that an error occurred, that the

error was plain, and that the error affected his substantial

rights.   See Olano, 507 U.S. at 732.   Even if Robinson makes this

three-part showing, correction of the error remains within our

discretion, which we should exercise only if the error “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.” Id. (internal quotation marks & alteration omitted).




      1
       Robinson does not challenge the validity of the search
 itself.
      2
       Indeed, in his opening statement defense counsel told the
 jury that a confidential informant had relayed to Detective Joseph
 that “Mr. Robinson is staying at the Super 8 Motel and has hidden
 drugs in the ceiling.”      J.A. 135.    Defense counsel further
 highlighted this information about Robinson in his cross-
 examination of Detective Joseph. J.A. 212-13.

                                 6
     Assuming, without deciding, that the district court plainly

erred in allowing Detective Joseph to testify about the informant’s

tip, Robinson cannot demonstrate that the error affected his

substantial rights because other substantial evidence connected

Robinson to the narcotics at the motel, including the series of

telephone calls between Robinson and “Bobby” and Brown’s testimony.



                                      III.

     Robinson next challenges the sufficiency of the evidence to

support his conspiracy conviction.           He argues that no conspiracy

existed or could be proven beyond a reasonable doubt because both

Brown and Morgan were government informants.           See United States v.

Chase, 372 F.2d 453, 459 (4th Cir. 1967) (“[I]t is ... well-

established that one who acts as a government agent and enters into

a purported conspiracy in the secret role of an informer cannot be

a co-conspirator.”).        We must sustain Robinson’s conviction if

there is substantial evidence to support it when the evidence and

all reasonable inferences from it are viewed in the light most

favorable to the Government.      See United States v. Burgos, 94 F.3d

849, 862-63 (4th Cir. 1996) (en banc).

     The evidence at trial demonstrated that neither Brown nor

Morgan entered into a conspiracy with Robinson in the role of a

government informer.        Morgan testified that he began purchasing

cocaine   from   Robinson    during    the   summer   of   2001.   He   began


                                       7
assisting law enforcement in early 2002 but did not sign a formal

cooperation    agreement       until   that      summer.          Brown     testified

similarly, stating that he and his girlfriend purchased cocaine

from Robinson from 2000 until the middle of 2001.                         Brown also

stated that he provided information to police on an informal basis

in 1998 but did not provide any other assistance until 2001.                       This

evidence,    when    viewed    in   the       light    most     favorable     to   the

Government, was sufficient to allow a reasonable factfinder to

conclude    that    Robinson   participated           in   a   conspiracy    to    sell

narcotics.



                                       IV.

     Finally, Robinson argues that the district court erred in

failing to suppress inculpatory statements he made while in the

custody of DEA agents.          Robinson argues that these statements

(1) were inadmissible because he had not been properly advised of

his constitutional rights pursuant to Miranda v. Arizona, 384 U.S.

436, 478-79 (1966), and (2) were involuntary because he had been

denied access to an attorney, see id. at 474-75.                  In reviewing the

denial of a motion to suppress, we defer to the factual findings of

the district court unless they are clearly erroneous but consider

its legal conclusions de novo.            See United States v. Holmes, 376

F.3d 270, 273 (4th Cir. 2004).




                                          8
                                    A.

     In Miranda, the Supreme Court held that in order to protect a

criminal suspect’s Fifth Amendment privilege against compelled

self-incrimination,     he   must   be    advised   before   a   custodial

interrogation that, inter alia, he has the right to the presence of

an attorney during questioning.      See Miranda, 384 U.S. at 478-79.

If the suspect requests counsel, “the interrogation must cease

until an attorney is present.”           Id. at 474.   The Supreme Court

later “reconfirm[ed]” the Miranda principles regarding the right to

counsel during custodial interrogation and held that once a suspect

invokes that right, police may not interrogate the suspect further

“until counsel has been made available to him, unless the accused

himself   initiates      further     communication,      exchanges,     or

conversations with the police.”      Edwards v. Arizona, 451 U.S. 477,

484-85 (1981).     Any statements obtained by police in violation of

Miranda and Edwards--including statements that would otherwise be

considered voluntary--are presumed involuntary and are inadmissible

in the Government’s case-in-chief at trial.         See Oregon v. Elstad,

470 U.S. 298, 307 (1985); see also McNeil v. Wisconsin, 501 U.S.

171, 177 (1991).

     At the suppression hearing, the arresting DEA agent testified

that Robinson, in the presence of another agent, was properly

advised of his rights and afterward was willing to cooperate during

questioning. The record also reveals that Robinson, after agreeing


                                    9
to cooperate with agents, was interviewed in a comfortable setting

in the presence of several agents, that he was not handcuffed, that

none of the agents were armed, and that no one made verbal or

physical threats against him or offered him promises in exchange

for his cooperation.

       After hearing the testimony, the district court found that

Robinson had been properly advised of his rights.            Because this

finding was not clearly erroneous, we affirm the resulting denial

of the motion to suppress.



                                      B.

       Although the district court determined at the suppression

hearing that Robinson’s statements were voluntary, Robinson--who

did not testify at the suppression hearing--testified at trial that

his statements were not voluntary because he was not allowed to

call his attorney and because the officers threatened that he had

“better tell them something or [he was] never going home.”             J.A.

738.

       Robinson was entitled to present evidence at trial that bore

upon the reliability and credibility of his statements even after

the district court ruled that his confession was voluntary.             See

Crane v. Kentucky, 476 U.S. 683, 691 (1986); United States v.

Martin,   369   F.3d   1046,   1059   (8th   Cir.   2004)   (holding   that

voluntariness and reliability of a confession are questions of fact


                                      10
for the jury).     Robinson’s testimony concerning voluntariness was,

however, challenged by the Government through cross-examination and

the testimony of rebuttal witnesses.          Based upon the entirety of

the   evidence    presented,   a   rational   jury    could   conclude   that

Robinson’s statements were voluntary.



                                      V.

      For   the   reasons   set    forth   above,    we   affirm   Robinson’s

convictions.



                                                                     AFFIRMED




                                      11